DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 18 in the reply filed on 3/1/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukunaga et al. US 2019/0264348 (teaching reference Sturge “Optical Absorption of Gallium Arsenide between 0.6 and 2.75 eV” PhysRev.127.768).

    PNG
    media_image1.png
    528
    517
    media_image1.png
    Greyscale

Re claim 1, Fukunaga teaches a gallium arsenide single crystal wafer having boron as a dopant (Boron less than or equal to 1.0x1019 atoms cm-3, [21]), an etch pit density of less than 500 cm-2 (10-10000 cm-2, [22]), and optical absorption of 6 cm-1 or less at 940 nm (0.6 to 1.4 eV absorption is small and due to ionization of impurities. 940nm =1.3189eV absorption coefficient of GaAs around 1.32eV with low impurity concentration is less than 4 cm-1).
Re claim 2, Fukunaga teaches the wafer according to claim 1, wherein the wafer has an etch pit density of less than 200 cm-2 (10cm-2 , example I-4, table 1).
Re claim 3, Fukunaga teaches the wafer according to claim 1, wherein the wafer has an etch pit density of less than 100 cm-2 (10cm-2 , example I-4, table 1).
Re claim 4, Fukunaga teaches the wafer according to claim 1, wherein the wafer has a diameter of 6 inches or greater (6 inch= 152.4mm, diameter of GaAs 100mm-305mm, [18]).
Re claim 5, Fukunaga teaches the wafer according to claim 1, wherein the wafer has a boron concentration of 1 x1019 cm-3 or greater (Boron equal to 1.0x1019 atoms cm-3, [21]).
Re claim 6, Fukunaga teaches the wafer according to claim 1, wherein the wafer has a thickness of 300 µm or greater (325-700 µm, [69]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al. US 2019/0264348.
Re claim 18, Fukunaga teaches a semiconductor substrate, the substrate comprising: 
a gallium arsenide single crystal wafer having boron as a dopant (Boron equal to 1.0x1019 atoms cm-3, [21]), an etch pit density of less than 500 cm-2 (10-10000 cm-2, [22]), and optical absorption of 6 cm-1 or less at 940 nm (0.6 to 1.4 eV absorption is small and due to ionization of impurities. 940nm =1.3189eV absorption coefficient of GaAs around 1.32eV with low impurity concentration is less than 4 cm-1).
Fukunaga  does not explicitly show a boron concentration between 1 x1019 cm-3 and 3x1019 cm- 3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to slightly increase the boron concentration to achieve high conductivity with high processing yield ([21]).
Also one skilled in the art would recognize the doping concentration to be a result effective variable which can be tailored through routine experimentation in order to optimize conductivity. It would have been obvious to determine the optimum boron concentration. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is not inventive to discover optimum or workable ranges by routine experimentation. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. US 2017/0051883 in view of Fukunaga et al. US 2019/0264348.
Re claim 7, Raring teaches electronic and/or optoelectronic devices (laser, fig9, [183, 184) are formed on a first surface of the wafer (top surface of 212 as GaAs, fig9, [183, 188]).
Raring is silent regarding the detail properties the GaAs wafer.
Fukunaga teaches a gallium arsenide single crystal wafer having boron as a dopant (Boron less than or equal to 1.0x1019 atoms cm-3, [21]), an etch pit density of less than 500 cm-2 (10-10000 cm-2, [22]), and optical absorption of 6 cm-1 or less at 940 nm (0.6 to 1.4 eV absorption is small and due to ionization of impurities. 940nm =1.3189eV absorption coefficient of GaAs around 1.32eV with low impurity concentration is less than 4 cm-1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Raring and Fukunaga to use a GaAs wafer with efficient insulating or conductive property and  high processing yield (Fukunaga, [13])
Re claim 8, Raring in view of Fukunaga teaches the wafer according to claim 7, wherein the wafer is diced into a plurality of die (Raring, [184, 188]) and optical signals from an optoelectronic device (Raring, fig9, [183]) on one side of one of the die are communicated out a second side of the die opposite to the one side.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812